Nicor Gas Company Form 10-Q Exhibit 12.01 Nicor Gas Company Computation of Consolidated Ratio of Earnings to Fixed Charges (thousands) Three Twelve months ended months ended September 30 September 30 Year Ended December 31 Earnings available to cover fixed charges: Net income $ Add: Income tax expense Fixed charges Allowance for funds used during construction and other (9 ) ) - ) $ Fixed charges: Interest on debt $ Other interest charges and amortization of debt discount, premium, and expense, net * $ Ratio of earnings to fixed charges *The Company began accruing interest expense for uncertain tax positions on January 1, 2007.Accordingly, for 2007 and going forward, the interest included in Fixed charges is only the interest on third party indebtedness.Any interest expense accrued on uncertain tax positions is excluded from the calculation of Earnings.Prior years' calculations were not changed.
